Name: Council Directive 79/115/EEC of 21 December 1978 concerning pilotage of vessels by deep-sea pilots in the North Sea and English Channel
 Type: Directive
 Subject Matter: natural environment;  European Union law;  international law;  organisation of transport
 Date Published: 1979-02-08

 Important legal notice|31979L0115Council Directive 79/115/EEC of 21 December 1978 concerning pilotage of vessels by deep-sea pilots in the North Sea and English Channel Official Journal L 033 , 08/02/1979 P. 0032 - 0032 Finnish special edition: Chapter 7 Volume 2 P. 0105 Greek special edition: Chapter 07 Volume 2 P. 0095 Swedish special edition: Chapter 7 Volume 2 P. 0105 Spanish special edition: Chapter 07 Volume 2 P. 0163 Portuguese special edition Chapter 07 Volume 2 P. 0163 Council Directiveof 21 December 1978concerning pilotage of vessels by deep-sea pilots in the North Sea and English Channel(79/115/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof,Whereas, for the sake of safety at sea and of preventing marine pollution, it is necessary to ensure that vessels wishing to use the services of pilots in the North Sea and English Channel can call on adequately qualified deep-sea pilots, and to promote the employment of such pilots in vessels flying the flags of Member States,HAS ADOPTED THIS DIRECTIVE:Article 11. The Member States which have coasts bordering on the North Sea or English Channel shall take all necessary and appropriate measures to ensure that vessels availing themselves of the services of a deep-sea pilot for pilotage in the North Sea or the English Channel be provided with adequately qualified deep-sea pilots in possession of a certificate delivered by a competent authority of one of these Member States certifying that such pilots are qualified to pilot vessels in the North Sea and the English Channel.2. Each Member State shall take all necessary and appropriate measures to encourage vessels flying its national flag to avail themselves, in the North Sea and the English Channel, of the services of only those deep-sea pilots who are in possession of a certificate as referred to in paragraph 1 or of an equivalent certificate delivered by another North Sea coastal State, when seeking the assistance of deep-sea pilots.Article 2After consulting the Commission, Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1980. They shall forthwith inform the Commission thereof.Article 3This Directive is addressed to the Member States.Done at Brussels, 21 December 1978.For the CouncilThe PresidentOtto Graf Lambsdorff--------------------------------------------------